        Case 1:19-cv-02956-ALC Document 74 Filed 05/20/20 Page 1 of 6



                  UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

STATES OF NEW YORK,
CALIFORNIA, ILLINOIS,
MINNESOTA, NEW MEXICO, and
VERMONT, and the DISTRICT OF
COLUMBIA,

                    Plaintiffs,                 19-CV-2956
          v.
                                                Judge Andrew L. Carter, Jr.
UNITED STATES DEPARTMENT
OF AGRICULTURE; UNITED
STATES DEPARTMENT OF
AGRICULTURE FOOD AND
NUTRITION SERVICE; and
SONNY PERDUE, in his official
capacity as Secretary of Agriculture,

                   Defendants.


   STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
            PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)

      WHEREAS, in this action plaintiffs the States of New York, California,

Illinois, Minnesota, New Mexico, Vermont and the District of Columbia (the

“States”) challenge provisions in defendants’ (collectively, “USDA”) final rule, Child

Nutrition Programs: Flexibilities for Milk, Whole Grains, and Sodium

Requirements, 83 Fed. Reg. 63,775 (Dec. 12, 2018) (codified at 7 C.F.R. § 210.10; 7

C.F.R. § 220.8) (the “2018 Rule”) that eliminate the final sodium target, delay

compliance with sodium target 2, and cut in half the whole grain requirement in the

National School Lunch Program and School Breakfast Program;
        Case 1:19-cv-02956-ALC Document 74 Filed 05/20/20 Page 2 of 6



      WHEREAS, other plaintiffs brought a separate action (No. 19 Civ. 1004

(GJH)) in the U.S. District Court for the District of Maryland (the “Maryland

District Court”) that also challenged the 2018 Rule and sought its vacatur;

      WHEREAS, on April 13, 2020, the Maryland District Court issued a

Memorandum Opinion and Order vacating the 2018 Rule and remanding to USDA

for further proceedings consistent with the Maryland District Court’s opinion (the

“Maryland District Court Decision”);

      WHEREAS, on April 16, 2020, this Court, in an Opinion and Order, denied

USDA’s motion to dismiss the States’ action for lack of subject matter jurisdiction,

holding that the States had “alleged an injury in fact to their proprietary interests

and thus, have established standing” (Dkt. 71, Op. at 19);

      WHEREAS, USDA has determined that it will not pursue an appeal of the

Maryland District Court Decision;

      WHEREAS, the Maryland District Court Decision vacated the 2018 Rule,

and such vacatur applies nationwide;

      IT IS HEREBY STIPULATED AND AGREED by and between the parties,

through their respective counsels, that this action is voluntarily dismissed, without

prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and without

interest, costs, expenses, disbursements, or fees to any party.




                                          2
        Case 1:19-cv-02956-ALC Document 74 Filed 05/20/20 Page 3 of 6



Dated: May 20, 2020


For Plaintiff State of New York:

LETITIA JAMES
Attorney General of the State of New York

By: /s/ Max Shterngel
Matthew Colangelo
  Chief Counsel for Federal Initiatives
Monica Wagner
  Deputy Chief, Environmental Protection Bureau
Samantha Liskow
  Assistant Attorney General
Max Shterngel
  Assistant Attorney General
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-6692
  Max.Shterngel@ag.ny.gov


For Plaintiff State of California:

XAVIER BECERRA
Attorney General of California

Michael L. Newman
 Senior Assistant Attorney General
Sarah E. Belton
 Supervising Deputy Attorney General

By: /s/ Julia Harumi Mass
Julia Harumi Mass (admitted pro hac vice)
  Deputy Attorney General
Office of the California Attorney General
1515 Clay Street, Suite 2000
Oakland, CA 94612-1492
Phone: (510) 879-3300
  Julia.Mass@doj.ca.gov




                                            3
        Case 1:19-cv-02956-ALC Document 74 Filed 05/20/20 Page 4 of 6




For Plaintiff District of Columbia:

KARL A. RACINE
Attorney General
District of Columbia

By: /s/ Sarah Kogel-Smucker
Kathleen Konopka
   Deputy Attorney General
Sarah Kogel-Smucker
  Special Assistant Attorney General
Office of the Attorney General for
the District of Columbia
441 4th Street, N.W., Suite 630 South
Washington, DC 20001
Phone: (202) 442-9727
  sarah.kogel-smucker@dc.gov


For Plaintiff State of Illinois:

KWAME RAOUL
Attorney General of Illinois

By: /s/ Aaron Chait
Aaron Chait (admitted pro hac vice)
  Assistant Attorney General
Office of the Illinois Attorney General
100 W. Randolph St., 11th Fl.
Chicago, Illinois 60601
Phone: (312) 814-3659
  achait@atg.state.il.us




                                          4
        Case 1:19-cv-02956-ALC Document 74 Filed 05/20/20 Page 5 of 6



For Plaintiff State of Minnesota:

KEITH ELLISON
Attorney General
State of Minnesota

By: /s/ Christina Brown
Christina Brown*
  Assistant Attorney General
Office of the Minnesota Attorney General
445 Minnesota Street, Suite 900
St. Paul, Minnesota 55101-2127
Phone: (651) 757-1471
  christina.brown@ag.state.mn.us

For Plaintiff State of New Mexico:

HECTOR BALDERAS
Attorney General of New Mexico

By: /s/ Tania Maestas
Tania Maestas*
  Deputy Attorney General
New Mexico Attorney General
P.O. Drawer 1508
Santa Fe, NM 87504
Phone: (505) 490-4849
  tmaestas@nmag.gov

For Plaintiff State of Vermont:

THOMAS J. DONOVAN, JR.
Attorney General of Vermont

By: /s/ Jill Abrams
Jill Abrams
  Assistant Attorney General
Office of the Vermont Attorney General
109 State Street
Montpelier, VT 05609-1001
Phone: (802) 828-3186
  jill.abrams@vermont.gov

*Not yet admitted to the Bar of this Court.

                                           5
Case 1:19-cv-02956-ALC Document 74 Filed 05/20/20 Page 6 of 6
